 
 
Contract of Guarantee of Maximum Amount
 
 


 
 
China Construction Bank
 
Zhejiang Branch
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Contract No.: 6472009992011036
 
 
Guarantor (Party A): Xu Kecheng
 
Type of the Identity Credential：ID card
 
Number of the Credential: 330522196208244514
 
Domicile: Zhicheng Township  Changxing County Zhejiang Province Zip Code: 313100
 
Facsimile:                                Tel.: 0572-6267326
 
 
 
Lender (Party B): China Construction Bank Corporation Changxing Sub-branch
 
Domicile: No. 18, West Xianqian Street, Zhicheng Township, Changxing County Zip
Code: 313100
 
Person in Charge: WANG Wei
 
Facsimile:                                Tel.: 0572-6030900
 
 
 

--------------------------------------------------------------------------------

 


Whereas Party B, for consecutively handling the following A ,B and E credit
business for Changxing Chisen Electric Co., Ltd. (hereinafter “Borrower”),
during the period commencing from March 31, 2011 to March 30, 2014 (hereinafter
“the Term of the Master Contract”), will (and/or has) entered into a Renminbi
loan contract, Foreign Exchange Loan Contract, Bank Acceptance Agreement, the
Contract of Issuing a Letter of Credit, the Agreement of Issuing a Letter of
Guarantee and/or other documents of a legal nature (referred to as the “Master
Contract” under the above contracts, agreements and/or other documents of a
legal nature signed during the Term of the Master Contract) with Borrower.
 
    A. granting Renminbi/foreign exchange loan;
 
B. acceptance of commercial bill of exchange;
 
C. issuing a letter of credit;
 
D. issuing a letter of guarantee;
 
E. other credit business: intentionally left blank herein           .
 
Party A is willing to provide the maximum amount guarantee for the series of
debts of Borrower under the Master Contract. In accordance with the related
laws, regulations and rules, Party A and Party B hereby agree through
consultation to enter into this contract for mutual compliance and
implementation.
 
Article 1 Scope of Guarantee and Maximum Amount under the Guarantee
 
1. The scope of guarantee hereof is all the liabilities under the Master
Contract, including but not limited to the principal, interest (including the
compound interest and penalty interest), liquidated damage, damages, other
amount that Borrower shall pay to Party B (including but not limited to the
related handling charge, communication fee, miscellaneous fees and the related
bank fees that the beneficiary under the letter of credit refuses to undertake),
any and all the fees incurred to Party B arising from the realization of
Lender’s right and guarantee right (including but not limited to litigation
fees, arbitration fees, fees for preservation of properties, travelling
expenses, enforcement fees, appraisal fees, auction fees, public notarization
fees, service fees, public announcement fees and attorney’s fees).
 
2 The balance of the principal under the Master Contract that is not more than
(currency) Renminbi (in words) One hundred and seventy Million only; and
provided that Party A fulfils its guarantee responsibilities pursuant to this
Contract, the maximum of the principal that it guarantees shall be deducted
according to the amount of the principal that Party A settles.
 
3. Even the loan, advances, interests and fees under the Master Contract or any
other debts of Party B are actually formed is beyond the Term of the Master
Agreement, they shall be within the scope of guarantee hereof. The expiration
date for the performance of the obligation under the Master Contract will not be
limited to the expiration date of the Term of the Master Contract.
 
Article 2 Method of Guarantee
 
The guarantee provided by Party A hereunder shall be the guarantee with several
and joint liability.
 
Article 3 Term of Guarantee
 
1. The Term of Guarantee hereunder shall be respectively calculated according to
the single credit business that Party B handles for Borrower, namely, starting
from the date on which the Master Contract for the single credit business is
signed until the two years after the expiration date of the term for performing
the obligations of Borrower under the said Master Contract.
 
2. Where Party B and Borrower reach an agreement regarding the extension of the
term for Borrower’s performing the obligations under the Master Contract, the
Term of Guarantee shall last for the two years as from the expiration date of
the term for performing the obligations as stipulated in the extension
agreement. The extension of the term has not to be subject to the consent of
Guarantor, who shall still undertake a joint and several liability for the
guarantee.
 
3. Provided that Party B announces to advance the maturity of the Debt in case
of the occurrence of any event as stipulated in the laws and regulations or in
the Master Contract, the Term of Guarantee shall last for the two years upon the
earlier maturity of the Debt.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 4 Independence of the Guarantee Contract
 
The validity of this Contract is independent from the Master Contract. Failure
to establish, ineffective, invalidity, partial invalidity, revocation or
rescinded of the Master Contract shall not affect the effectiveness of this
Contract. If the Master Contract is determined as not established, ineffective,
invalid or partially invalid, or revoked or rescinded, Party A shall be jointly
and severally liable for the debts arising from Borrower returning the property
or compensating the losses.
 
Article 5 Amendment of the Master Contract
 
1. Party A agrees that Party B and the Borrower, while concluding master
contract or amend it (including but not limited to renewal of the period of
repaying debts, or increase of the principal of Lender’s rights), need not to
notify Party A and that Party A shall still undertake guarantee liabilities
within the maximum amount and guarantee scope as specified herein.
 
2. The guarantee liabilities of Party A shall not be mitigated due to any one of
the following events:
 
(1)           Restructuring, consolidation, merger, division, increase or
decrease of the registered capital, joint venture, joint operation, change of
the name of Party B or Borrower;
 
(2)           Party B entrusts a third party to fulfill its obligations under
the Master Contract.
 
3. Where the Lender’s rights under the Master Contract are transferred, the
guarantee hereunder shall be transferred therewith.
 
4. Where the transfer of Lender’s rights or debts under the Master Contract is
ineffective, invalid, revoked or rescinded, Party A shall still undertake a
joint and several guarantee liability to Party B as specified herein.
 
Article 6 Responsibility of Guarantee
 
1. if the debts under the Master Contract matures or Party B announces the debts
are matured in advance pursuant to the provisions of the Master Contract or the
law, where Borrower fails to fully fulfill the debts on time or Borrower
violates other provisions of the Master Contract, Party A shall undertake the
guarantee liability within the Scope of Guarantee. If Party A fails to pay in
time, it shall pay penalty to Party B according to 0.5 ‰ of the delayed amount
as of date the debts is past due. In such case, Party A’s guarantee
responsibility and the total penalty amount described above shall not be limited
to the maximum amount stipulated in this contract.
 
2. No matter whether Party B has other guarantee for the debts under the Master
Contract (including but not limited to such guarantee methods: guarantee,
mortgage, pledge, letter of guarantee or standby letter of credit), no matter
when it is established, whether it is valid, whether Party B files a claim
against other guarantors, whether a third party agrees to undertake the whole or
partial debts under the Master Contract, or whether other guarantee is provided
by Borrower itself, the guarantee liability of Party A hereunder shall not be
mitigated or exempted, Party B may directly require Party A to undertake the
guarantee liability within its scope of guarantee as stipulated herein and Party
A shall not raise any objection.
 
3. In the event that the Lender’s rights under the Master Contract fail to be
fully settled after Party A undertakes the guarantee liability, Party A
undertakes that, its claims to the right of subrogation or the right to seek
compensation against other Borrower or guarantor shall not cause any harm to the
interest of Party B and agrees that the settlement of the debts under the Master
Contract is superior to the fulfillment of Party A’s right of subrogation or the
right to seek compensation.
 
To be more specific, prior to the full settlement of Party B’s Lender’s rights:
 
(1) Party A agrees not to claim for the right of subrogation or the right to
seek compensation against other Borrower or guarantor; if for any reason
whatsoever, Party A fulfils the above rights, the amount it obtains shall be
first used to settle the outstanding Lender’s right of Party B;
 
 
 

--------------------------------------------------------------------------------

 
 
(2) Provided that the debts under the Master Contract has a security for things,
Party A agrees not to file any claim for the security thing or the amount
obtained from the disposal thereof, which shall be first used to settle the
outstanding Lender’s right of Party B;
 
(3) Provided that Borrower or other guarantor provides counter-guarantee for
Party A, the amount that Party A obtains based on the above counter-guarantee
shall be first used to settle the outstanding Lender’s right of Party B.
 
4. Party A has been fully aware of the interest rate risks. Provided that Party
B adjusts the interest rate level, the method of calculating or settling the
interests pursuant to the provisions of the Master Contract or the change to the
interest policy of the State, which results in the increase of the interest,
penalty interest or compound interest that Borrower shall repay, Party A shall
be jointly and severally liable for the increased part.
 
5. Provided that in addition to the debts under the Master Contract, Borrower
has other due debts to Party B, Party B shall be entitled to first allocate and
collect the amount in Renminbi or other currency from the account that Borrower
opens in the China Construction Bank system to settle any due debt. The
guarantee liability of Party A shall not be mitigated or exempted thereby.
 
Article 7 Other Obligations of Party A
 
1. Party A shall supervise the use of the loan by Borrower (including the
purposes), and accept the supervision of Party B on the capital, property and
operation status of Party A, provide such information, documents and materials
as the financial statements according to the request of Party B and ensure its
accuracy, authenticity, integrity and validity thereof. Without the written
consent of Party B, Party A shall not provide guarantee for a third party that
is beyond its capacity;
 
2. In case of any of the following: Party A  having nationality, domicile and
marital status changes, suffering from heavy diseases, being involved in major
legal dispute, administrative or criminal sanctions, severe difficulties or
financial deterioration, or losing or probably losing the guarantee capacity for
any reason, Party A shall immediately inform Party B in writing and carry out
the undertaking, transfer or commitment of the guarantee liability hereunder or
provide a new guarantee for the performance of the Master Contract to be
acknowledged by Party B.
 
3. In the event that there is any change to such aspects as the name, legal
representative (responsible person), domicile, scope of business, registered
capital or the articles of association of the company (enterprise) of Party A,
Party A shall inform Party B in writing within thirty (30) working days upon the
change and attach the related materials changed.
 
Article 8 Miscellaneous
 
1. Allocation and Collection of Payables
 
With respect to all the payables of Party A hereunder, Party B shall be entitled
to allocate and collect the corresponding amount in Renminbi or other currency
from the bank account that Party A opens in the China Construction Bank system,
without informing Party A in advance. Where the procedures regarding settlement
and sale of foreign exchange or purchase/sale of foreign exchange is required,
Party A shall be obliged to assist Party B in this regard and the foreign
exchange rate risks shall be undertaken by Party A.
 
2. Use of Party A’s Information
 
Party A agrees Party B to inquire about the credit status of Party A in the
credit database established under the approval of the People’s Bank of China or
credit competent authority or inquire the related entity or department and
agrees Party B to provide Party A’s information to the credit database
established under the approval of the People’s Bank of China or credit
authority.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Public Announcement and Collection
 
With respect to the defaults of Party A, Party B shall be entitled to notify the
related department or entity and to make public announcements for collection
through the news media.
 
4. Evidence of Party A’s Records
 
Unless there is reliable and definite evidence to the contrary, the internal
accounting records of Party B regarding the principal, interest, fees and
re-payment records, documents, voucher prepared or kept by Party B that are
generated during such business procedures as withdrawal, re-payment, interest
payment that Borrower goes through and the records and vouchers of the
loan-collection by Party B shall all constitute the definite evidence to prove
the Lender’s right relationship under the Master Agreement. Party A shall not
raise any objection only on the ground that the aforesaid records, accounts,
documents and vouchers are unilaterally prepared or kept by Party B.
 
5. Reservations of Rights
 
Party B’s rights hereunder shall not affect and exclude any other rights it
shall be entitled to pursuant to the laws, regulations and other contracts. Any
tolerance, grace for any default or delay, or preference or suspension in
exercising any right hereunder shall not be deemed as a waiver of the rights and
interests hereunder or permission or approval of any breaches, nor shall it
affect, prevent or obstruct continuous exercise of such right or any other right
or result in Party B’s assumption of obligations and responsibilities to Party
A.
 
In the event that Party B fails to or delays in exercising any right under the
Master Contract or fails to exhaust any remedy under the Master Contract, the
guarantee responsibility of Party A hereunder shall not be mitigated or
exempted. However, provided that Party B exempts the debts under the Master
Contract, the guarantee responsibility of Party A hereunder shall be mitigated
or exempted accordingly.
 
6. Dissolution or Bankruptcy of Borrower
 
Where Party A obtain the information that Borrower enters into dissolution or
bankruptcy procedure, Party A shall inform Party B to file claims. In the
meantime, it shall take part in the dissolution or bankruptcy procedure promptly
and exercise the right to recourse first. Provided that Party A knows or should
know Borrower enters into dissolution or bankruptcy procedures but fails to
first exercise the right to recourse promptly, the losses thereof shall be
solely undertaken by Party A.
 
Notwithstanding the provisions in the second sub-paragraph of the fifth
paragraph of this clause, during the bankruptcy procedure of Borrower, in the
event that Party B enters into a reconciliation agreement with Borrower or
agrees to the re-construction plan, Party B’s rights hereunder shall not be
damaged due to the reconciliation agreement or re-construction plan and the
guarantee responsibility of Party A shall not be mitigated or exempted. Party A
shall not use the conditions as stipulated in the reconciliation agreement or
reconstruction plan to oppose the rights and claims of Party B. With respect to
the part of the Lender’s rights that Party B makes compromises to Borrower in
the reconciliation agreement or the re-construction plan and hence is not
settled, Party B shall still be entitled to request Party A to continuously
settle.
 
7. Dissolution or Bankruptcy of Party A
 
Where Party A becomes dissolved or bankrupt, even if the Lender’s rights of
Party B under the Master Contract are not expired, Party B shall be entitled to
take part in the liquidation or bankruptcy procedures of Party A and file
claims.
 
8. Where there is a change to the correspondence address or contact of Party A,
Party A shall immediately notify Party B. Any losses arising from failure to
notify Party B promptly shall be solely undertaken by Party A.
 
9. Settlement of Disputes
 
Any dispute arising from the performance of this Contract may be settled through
negotiations, failing which, it shall be settled in the 1st way as follows.
 
(1)           Bring a lawsuit before the people’s court at Party B’s location.
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           Submit to intentionally left blank Arbitration Commission (the
place of arbitration is intentionally left blank) for arbitration in accordance
with rules in effect at the time of applying for arbitration. The arbitration
award shall be final and binding upon both parties.
 
During the litigation or arbitration, the provisions of this Contract that are
not in dispute shall continue to be implemented.
 
10. Conditions for the Effectiveness of this Contract
 
The Contract shall come into force as soon as being signed or sealed by Party
A’s legal representative (principal) or authorized agent and Party B’s principal
or authorized agent.
 
11. This Contract is in triplicate.
 
12. Other Provisions
 
Within the period of the Contract, if the contracts and agreement and other
legal instruments concluded for the Lender’s rights and debts between Party B
and the Borrower “Changxing Chisen Electric Co., Ltd. are not guaranteed by the
Contract, they shall be explained in such contracts and agreement and other
legal instruments.
 
Article 9 Representation and Warranty of Party A
 
1. Party A clearly knows the business scope and scope of authorization of Party
B.
 
2. Party A has already read all the clauses of this contract and the Master
Contract. Upon Party A’s request, Party B has already explained the clauses of
this Contract and the Master Contract. Party A is completely aware of and fully
understands the meaning and the corresponding legal consequences of the clauses
of this Contract and the Master Contract.
 
3. Party A has the legal qualification to be Guarantor. The Guarantee provided
by Party A hereunder complies with the provisions of the law, administrative
regulations, rules and articles of association or internal constitutional
documents of Party A, and has already obtained the approval of the company’s
internal competent body and/or the State’s competent authority. Any liabilities
arising from the lack of Party A in the right to sign this Contract shall be
undertaken by Party A, including but not limited to full compensation for the
losses that Party B suffered thereby.
 
4. Party A acknowledges that it fully understands the conditions of Borrower’s
assets, debts, operation, credit and credibility, whether Borrower has the
subject qualification and authority to sign the Master Contract and all the
contents of the Master Contract.
 
 
Party A (Company’s seal):
 
Legal Representative (Person in Charge) or Authorized Agent (Signature): /s/
Authorized Person
 
March 31, 2011
 
 
Party B (Company’s seal):
 
Person in Charge or Authorized Agent (Signature):  /s/ Authorized Person
 
March 31, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
[img1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img6.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img7.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img8.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[img9.jpg]